[Cite as Pickard v. Univ. of Toledo, 2022-Ohio-2385.]



 KIMBERLY PICKARD, et al.                               Case No. 2019-00738JD

         Plaintiffs                                     Judge Patrick E. Sheeran

         v.                                             JUDGMENT ENTRY

 UNIVERSITY OF TOLEDO

         Defendant



        {¶1} On December 20, 2021, Plaintiff filed objections to the Magistrate’s December
3, 2021 decision recommending judgment in favor of Defendant, University of Toledo
(UT). Defendant did not file a response. For the reasons set forth below, the Court
declines to adopt the Magistrate’s recommendation and instead enters judgment in favor
of Plaintiff.

Standard of Review
        {¶2} Civ.R. 53(D)(3)(b)(i) provides, “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” “Whether or not objections are timely filed, a court may adopt or
reject a magistrate’s decision in whole or in part, with or without modification.”
Civ.R. 53(D)(4)(b). The Court “shall undertake an independent review as to the objected
matters to ascertain that the magistrate has properly determined the factual issues, and
appropriately applied the law.” Civ.R. 53(D)(4)(d). In reviewing the objections, the Court
does not act as an appellate court but rather conducts “a de novo review of the facts and
conclusions in the magistrate’s decision.” (Citations omitted.) Ramsey v. Ramsey, 10th
Dist. No. 13AP-840, 2014-Ohio-1921, ¶ 17. Objections “shall be specific and state with
particularity all grounds for objection.” Civ.R. 53(D)(3)(b)(ii). An objection to a factual
finding must be supported “by a transcript of all the evidence submitted to the magistrate
Case No. 2019-00738JD                        -2-                       JUDGMENT ENTRY


relevant to that finding or an affidavit of that evidence if the transcript is not available.”
Civ.R. 53(D)(3)(b)(iii).

Factual Background
       {¶3} Plaintiff, Kimberly Pickard, was visiting her nephew, a patient at Defendant’s
hospital. After parking her vehicle, Plaintiff walked through a surface lot towards the
hospital’s entrance. While walking between several parked cars, Plaintiff’s right foot hit a
depression in the asphalt leading to a drainage grate. This depression was two to three
inches deep and two to three feet wide. Plaintiff fell and broke a bone in her foot. As a
result, Plaintiff filed claims of negligence and loss of consortium against Defendant. The
issues of liability and damages were bifurcated, and a trial on the issue of liability was
held before a Magistrate. Following the trial, the Magistrate recommended judgment in
favor of Defendant.

Plaintiff’s Objections
       {¶4} Plaintiff argues that the Magistrate erred in determining that the depression in
the surface lot was discoverable upon reasonable inspection. Plaintiff further asserts the
Magistrate erred when she concluded the depression in the parking lot was not an
unreasonably hazardous condition.

Conclusions of Law
       {¶5} In order for Plaintiff to prevail upon her claim of negligence, she must prove
by a preponderance of the evidence that Defendant owed her a duty, that Defendant’s
acts or omissions resulted in a breach of that duty, and that the breach proximately
caused her injuries. Armstrong v. Best Buy Co., Inc., 99 Ohio St.3d 79, 81, 2003-Ohio-
2573, citing Menifee v. Ohio Welding Prods., Inc., 15 Ohio St.3d 75, 77 (1984).
       {¶6} Under Ohio law, the duty owed by an owner or occupier of premises generally
depends on whether the injured person is an invitee, licensee, or trespasser. Gladon v.
Case No. 2019-00738JD                       -3-                       JUDGMENT ENTRY


Greater Cleveland Regional Transit Auth., 75 Ohio St.3d 312, 315, 1996-Ohio-137.
Plaintiff was on Defendant’s premises for purposes that would classify her as an invitee,
defined as a person who comes “upon the premises of another, by invitation, express or
implied, for some purpose which is beneficial to the owner.” Baldauf v. Kent State Univ.,
49 Ohio App.3d 46, 47 (10th Dist.1988). An owner or occupier of premises owes its
invitees “a duty of ordinary care in maintaining the premises in a reasonably safe condition
and has the duty to warn its invitees of latent or hidden dangers.” Armstrong, supra, at
80. “[T]o establish that the owner or occupier failed to exercise ordinary care, the invitee
must establish that: (1) the owner of the premises or his agent was responsible for the
hazard of which the invitee has complained; (2) at least one of such persons had actual
knowledge of the hazard and neglected to give adequate notice of its existence or to
remove it promptly; or (3) the hazard existed for a sufficient length of time to justify the
inference that the failure to warn against it or remove it was attributable to a lack of
ordinary care.” Price v. United Dairy Farmers, Inc., 10th Dist. Franklin No. 04AP-83,
2004-Ohio-3392, ¶ 6.
       {¶7} Under the open and obvious doctrine, a property owner “‘owes no duty to warn
invitees * * * of open and obvious dangers on the property. * * * The rationale behind the
doctrine is that the open and obvious nature of the hazard itself serves as a warning, and
that the owner or occupier may reasonably expect that persons entering the premises will
discover those dangers and take appropriate measures to protect themselves.’ (Citations
omitted.)” Duncan v. Capitol S. Cmty. Urban Redevelopment Corp., 10th Dist. Franklin
No. 02AP-653, 2003-Ohio-1273, ¶ 27, quoting Anderson v. Ruoff, 100 Ohio App.3d 601,
604 (1995).
       {¶8} “Open-and-obvious hazards are those hazards that are neither hidden nor
concealed from view and are discoverable by ordinary inspection. ‘[T]he dangerous
condition at issue does not actually have to be observed by the plaintiff in order for it to
be an “open and obvious” condition under the law. Rather, the determinative issue is
Case No. 2019-00738JD                        -4-                       JUDGMENT ENTRY


whether the condition is observable.’ Put another way, the crucial inquiry is whether an
invitee exercising ordinary care under the circumstances would have seen and been able
to guard [herself] against the condition. Thus, [the Tenth District Court of Appeals] has
found no duty in cases where the plaintiff could have seen the condition if he or she had
looked even where the plaintiff did not actually notice the condition before falling.”
McConnell v. Margello, 10th Dist. Franklin No. 06AP-1235, 2007-Ohio-4860, ¶ 10-11.
(Internal citations omitted.)

Discussion
       {¶9} While the Court finds no error in the Magistrate’s summary of the evidence
from the trial, the Court finds that the Magistrate erred when she concluded that Plaintiff’s
negligence claim was barred by the Open and Obvious doctrine. Upon independent
review, the Court finds the depression that caused Plaintiff’s injury was hidden from view
and not discoverable by ordinary inspection. A vehicle was parked in the space above
the drainage grate, blocking most of the depression from Plaintiff’s view. An examination
of the photographs admitted into evidence, specifically the two photographs that comprise
Plaintiff’s Exhibit 3, do not show the existence of a significant depression to a pedestrian
walking the same route that Plaintiff took. Plaintiff testified that what she saw as she
approached the depression is depicted on the bottom photograph of Plaintiff’s Exhibit 3
(Transcript, Vol. 1, at p. 163). After she fell, what she saw, from ground level, is depicted
in the top photograph of Plaintiff’s Exhibit 3. (Id.) An examination of the top photograph,
the one that Plaintiff saw while lying on the ground after her fall, shows much more clearly
the defect in question. And since the evidence shows that there was a car parked closer
to the white line, which obscured much of the depression and which is not present in
Exhibit 3, that depression would have been even harder to spot.
       {¶10} To be sure, there is evidence of cracked pavement in the photographs, but
nothing that would alert an approaching person to the extent of the depression that is
there. Thus, the situation that Plaintiff faced that morning was worse than the one
Case No. 2019-00738JD                         -5-                        JUDGMENT ENTRY


depicted by the photographs. That Plaintiff admitted that she observed the depression
after falling does not render it discoverable by ordinary inspection. She testified that she
only realized the significance of the depression after falling and viewing it while lying on
the ground. That angle of observation is of course not available for a person walking
upright. In essence, Plaintiff could not have seen under the car to view the depression
under ordinary (upright) conditions.
       {¶11} In addition, the testimony of other witnesses makes it clear that the
deteriorated condition was not observable under ordinary conditions. Witness Douglas
Collins (Collins) testified that he had trained another witness, Brian Foley (Foley), to
identify problems in the parking lots (here, Lot 40) by visual inspection and to make note
of them during his daily rounds. It is telling that Foley never reported this condition to
Collins (or anyone else).     Moreover, Collins himself noted that he did not see any
dangerous condition in Lot 40. If these two employees of Defendant, who are trained to
look for such problems, did not see this, it begs credulity to insist that Plaintiff should have
seen it.   The clear conclusion is that the depression was not discoverable by a
pedestrian’s ordinary inspection. The condition was, in this set of circumstances, neither
open nor obvious.
       {¶12} The Court also finds that the conditions that caused Plaintiff’s injury
constituted an unreasonably dangerous condition. A pedestrian is likely to trip, fall, and
injure herself upon stepping without warning into a depression two to three inches deep.
This is even more likely when the pedestrian is over 60 years of age.               Moreover,
Defendant’s own expert, Eric Pempus, testified that the cracks visible in the photographs
that Plaintiff took would take at least months to develop, and he agreed that someone
who would inspect Lot 40 would have been able to see the cracks depicted in Exhibit 3.
Consequently, by failing to remedy or warn Plaintiff of such a depression, Defendant
breached the duty of care it owed to Plaintiff. This breach of duty caused Plaintiff to fall
Case No. 2019-00738JD                              -6-                    JUDGMENT ENTRY


and break her foot.             Consequently, Plaintiff has established Defendant is liable for
negligence.

Conclusion
         {¶13} Upon an independent, de novo review of the record, the Magistrate’s
decision, and the objections filed, the Court finds the Magistrate improperly determined
both that the sewer grate area was not an unreasonably dangerous condition, and that
Plaintiff could reasonably have been expected to discover it.             Therefore, the Court
declines to adopt the Magistrate’s recommendation. Judgment is rendered in favor of
Plaintiff on the issue of liability. The clerk shall schedule a hearing for assessment of
damages.




                                                  PATRICK E. SHEERAN
                                                  Judge


Filed May 4, 2022
Sent to S.C. Reporter 7/11/22